-    .




    OFFICE   OF   THE   ATTORNEY      GENERAL   OF   TEXAS
                             AUSTIN



                                           February 10, 1939


Hon. 0. E. Gmron
County Attorney
Eotor county
Odessa, Texas
Dear Sir:




                                            puerrtloqwae an-
                                      by iiemlstaat~A%tornoytin-
                                      g opinion Ilo.O-91. A
                                      ed ior yonr oonriboratation.
                                  oplnlon, you are adtiroa
                                 tor and asxma~or of lbator


                        her rsqwsted an opinion whether the
                         t ooalb eUon the sheriif-tax oollso-
                          ex-ofiioio oompensetion ymler exist-

            YQU are referred to firtiaI638911,B, 0. S.,
tiloh proriderrfor ~e,s-offtoio o   eneation in ciwiwawhere
the oompensation-*rtB*tosi# iaee -3 0 not exceed the mari-
    provided
ELUIII         ior otfios. Aa 8tated by you, the Ua8pfeelon-
cam' Uourt does not know at thlo time nor may they deter-
-




    Ron. 0. E. Gerron, Babruary 10, 1939, Page 2


    mine the amount of fees the offloe will collect during
    the ensuing year. However, it has been consistently
    held by this Department the.tthe officer is required
    to repcrt all tees earned, even though the offiolal
    has reached the maximum sllowed by law. Should an offi-
    oer retain an amount in excess of the maximum compensa-
    tion allowed by law, due to an over-allowanoe of ex-
    offioio compensation, suoh an over-allowsnoe is return-
    able to the county. The amount oannot be determined
    until the close of the Pisoal year.
              Therdfore, you are advised the Commlssloners~
    Court in Its disoretlon may allow the sheriff-tax
    oolleotor and assessor an ex-offioio oompensation in
    suoh amount as may be determined by the court.
                                    Very truly youra
                                         GENEHAL OF



                                           njamin woodall
                                                Assistant
    BW:AW
    XIGLOSURE
    -APmomDt


    G---5
    ATTORNEY cZl!XERAL'OF TEXAS